DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 7 January 2022.
Claims 3-4, 11-32 are cancelled.
Claim 7 is original.
Claims 1-2, 5-6, 8-10, 33-37 are previously presented.
Claim 38 is currently amended.
Claims 1-2, 5-10, and 33-38 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1-2, 5-10, and 33-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nieto (US 20090256412 A1) in view of Zhou (WO 2011094817 A1), Durrant-Whyte (US 20090240481 A1), and Cuba (CUBA, MIGUEL A., JEFF B. BOISVERT, AND CLAYTON V. DEUTSCH. "A New Approach to Forecast Long Term Recoverable Reserves: The Simulation Learning Model." Centre for Computational Geostatistics-Report Twelve (2010): 14 pages).

Examiner’s Note (EN): Examiner’s notes are indicated by EN.

Regarding claim 1, Nieto discloses a computer-implemented method (Fig 1:item 20 and [0057]: e.g. “The processing station 20 is in the form of a remotely located computing system coupled to a receiver 22.”; [0032]: “The processing station may be provided with a processor for fusing the geometric and geological information data from the scanning module into a geological map.”) for updating an estimate for a material property of a volume ( [0057]-[0058]: e.g. from [0058], “The initial assessment may then be refined to allow for generation of a final classification of ore grades in the bench by combining the initial assessment with data taken from one or more subsequent scans of the bench face, and/or with data obtained by inspection of drill cuttings.”; and [0079]-[0084]: e.g. “Obtaining information from the mine as excavated, prior to drill and blast. … Obtaining information during excavation to provide a continuous assessment of exactly what is being mined. … This also enables a resource model to be updated dynamically using data fusion techniques. … Processing of the data to extrapolate the geometry, mineralisation continuity and grade beneath the bench and laterally to update the resource model.” EN: ore grade is a material property. Note that model includes both the bench [i.e. laterally] and the bench beneath [i.e. beneath the [current] bench].), the method comprising:
(a) drilling one or more blastholes within a first volume of material using a blasthole drill ([0004]: “is first drilled to form a pattern of "blast" holes”; [0015]: “The method may further comprise: drilling blast holes in the bench and blasting the bench using explosive placed in the blast holes”);
(b) obtaining pre-blasting data consisting essentially of a measurement of the material property of the first volume prior to blasting or excavating the first volume ([0016]: “Analysis of the drill cuttings may be performed by the scanning module.” [0058]: “data taken from one or more subsequent scans” and “data obtained by inspection of drill cuttings”; [0079]-[0083]: these demonstrate collecting information (from “mine as excavated”, “scanning”, and “drill cuttings” analysis prior to blasting/excavating.), the measurement including one or both of a drillhole assay of the one or more of the blastholes in the first volume and drillhole data corresponding to the first volume ([0016]: “Analysis of the drill cuttings may be performed by the scanning module.”; [0081]);
(c) determining, based on the pre-blasting data obtained in (b) and a current estimate of the material property of a second volume of material below the first volume of material from the (Fig 3:item 62 and [0092]: “In step 60 the data from the further scan is provided to the processing station 20, and in step 62 the data processing station 20 uses the data from the further scan to either update the model of step 56”; [0033]: “The processor may be effective to form or update a geological model.”; [0050]: “combining new information with already existing information of a data model to update a data model.”; [0060]; [0081]; [0083]) on which the current estimate for the material property of the second volume of material is based ([0084]: “Processing of the data to extrapolate the geometry, mineralisation continuity and grade beneath the bench and laterally to update the resource model.”);
(d) determining, based on the updated values for the one or more model parameters determined in (c) and the pre-blasting data obtained in (b), an updated estimate for the material property of the second volume based on the updated values for the one or more model parameters determined in (c) ([0084]: “Processing of the data to extrapolate the geometry, mineralisation continuity and grade beneath the bench and laterally to update the resource model.”; [0003]: “It is known to mine iron ore in large blocks using a series of benches so that various mining activities can be carried out concurrently (other than at actual blast times).”) and the pre-blasting data obtained prior to blasting of the first volume consisting essentially of the measurement obtained in (b) (as shown for step (b) above; [0057]: “The geological survey data and terrain map can subsequently be utilised by the system 20 to make ore grade assessments of material throughout the bench face”; [0058]: “The initial assessment may then be refined to allow for generation of a final classification of ore grades in the bench by combining the initial assessment with data taken from one or more subsequent scans of the bench face, and/or with data obtained by inspection of drill cuttings.”; [0084]: “Processing of the data to extrapolate the geometry, mineralisation continuity and grade beneath the bench and laterally to update the resource model.”; [0095]: “For example, in the mining embodiment described above the models may be used to … to classify and process ore”); and
(e) sending, via a network to the planning tool, the updated estimate for the material property ([0057] and [0069]-[0070]: e.g. from [0057], “The processing station 20 is in the form of a remotely located computing system coupled to a receiver 22. As previously described, the computing system 20 is operable to process the measurement data gathered by both the hyperspectral cameras 14 and geometry scanner 16 so as to produce geological survey data and generate a three dimensional terrain model providing high spatial and spectral coverage of the bench face. … in accordance with those assessments (either solely or in combination with further input) to classify the material for extraction and further treatment according to grade”) of the second volume ([0084]: “Processing of the data to extrapolate the geometry, mineralisation continuity and grade beneath the bench and laterally to update the resource model.”; [0003]: “It is known to mine iron ore in large blocks using a series of benches so that various mining activities can be carried out concurrently (other than at actual blast times).”);
(f) initiating blasting, using the one or more blastholes, of the first volume ([0015]: “The method may further comprise: drilling blast holes in the bench and blasting the bench using explosive placed in the blast holes”).
Nieto does not explicitly disclose [drilling], based on information from a planning tool, wherein the information comprises a blasting plan for the first volume of material;
[obtaining drillhole data] while drilling the one or more blastholes;

a drill penetration rate obtained from the blasthole drill while drilling the one or more blastholes;
wherein the updated estimate for the material property of the second volume is based on neither excavation data nor blasting data obtained from the first volume;
(f) determining a blasting plan of the second volume from the updated estimate for the material property of the second volume; and
(g) initiating blasting of the second volume based on the blasting plan of the second volume determined in (f).
And Zhou teaches the drillhole data comprising a location provided by a global positioning system (GPS) obtained from the blasthole drill while drilling the one or more blastholes (p9:ll15-17: “The drill rig vehicle is also equipped with a GPS positioning sensor 30 for accurately determining the location of the vehicle, and in particular the location of holes drilled”; p9:l32-p10:ll2 and p11:ll3-5 are similar); and
a drill penetration rate obtained from the blasthole drill while drilling the one or more blastholes (p3:ll19-20: “Particular drilling measurements found useful for this 20 application include the drill penetration rate”; p10:ll32-33: “In this case, sensors 212, 214, 216 generate MWD data representing the drill penetration rate”; p11:ll13-18: “The adjusted penetration rate data, which is a reflection of rock hardness, is supplied to a GP training processor 240 along with the corresponding spatial position information from sensor 220. The training processor 240 is adapted to organise the sensor data and determine a non-parametric, probabilistic, multi-scale representation of the data for use in modelling the in-ground spatial distribution of ore, which is stored in the data storage 250.”; p12:ll29-32: “The type of MWO measurements used for rock recognition in this work include: … Penetration Rate” EN: citations are exemplary much of the disclosure is related to penetration rate or “adjusted penetration rate” which is derived from penetration rate.);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nieto to provide the limitation of “the drillhole data comprising a location provided by a global positioning system (GPS) obtained from the blasthole drill while drilling the one or more blastholes; and a drill penetration rate obtained from the blasthole drill while drilling the one or more blastholes” in view of the teachings of Zhou since Nieto explicitly discloses ([0083]) the use of “data fusion techniques” including “periodic measurements from selected locations” ([0074]) for the processing and updating.
And Durrant-Whyte teaches [drilling], based on information from a planning tool, wherein the information comprises a blasting plan for the first volume of material ([0147]: “A drill pattern is sent to the auto drilling unit 210 by the in-ground model unit 204 and includes relevant information about the position and depth of the holes, and the geometry of the bench. Once the auto tramming unit 702 has placed the drill over a hole location, drilling starts using the specified depth and angular information.”; [0168]: “For drill automation, the auto tramming unit 702 automatically trams and positions the drill over required hole locations specified in the drill pattern. The drill pattern and the bench geometry are transmitted to the drill automation unit 210 from the in-ground model unit 204.”; [0172]: “path planning sub-unit 704 generates a set of waypoints 706 representing the trajectory of the drill. It obtains a geometric bench model and desired drill pattern from the in-ground model and generates a drill sequence and trajectory.”);
(f) determining a blasting plan of the second volume from the updated estimate for the material property of the second volume ([0082]: “The in-ground model  nit 204 is responsible for maintaining and updating a multi-scale probabilistic representation of the geometry and geology of the in-ground material. Examples of elements included in the in-ground model are geometric properties ( such as walls, benches, etc), hole positions and drill patterns”; [0142]: “An indirect route for updating the in-ground model. A classifier 608 is trained for rock recognition and uses prior information 610 from the in-ground model to improve classification accuracy. The prior information 610 combined with local information from the classifier yields a posterior 612. This posterior is then sent to the in-ground model where it is fused with the geological model.”); and
(g) initiating blasting of the second volume based on the blasting plan of the second volume determined in (f) ([0264]-[0265]: “One objective of this process is to produce a blast pattern that will fracture the rock into particles of the required size for further processing. [0265] In order to achieve this purpose, the system has to know certain hole parameters 1230: the positions of the holes 1236, their depth 1238, and the mix of blasting material 1240 for each hole. A further requirement is the autonomous navigation from hole to hole. The automated charging unit 222 calculates an optimum path using path planner 1202 and inputs the generated waypoints 1204 to the control system which in tum provides commands to the tramming control 1232. The tramming control 1232 controls the autonomous navigation that facilitates tramming between the holes. Once the vehicle reaches a hole, the automated charging unit 222 stems it with the required mixture ofexplosive. The stemming operation is controlled by the stemming controller 1234 which is in communication with the control system 1206.”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Nieto in view of the teachings of Durrante-Whyte to include “[drilling], based on information from a planning tool, wherein the information comprises a blasting plan for the first volume of material; and [using updated estimates] for determining a blasting plan of the second volume; (f) determining a blasting plan of the second volume from the updated estimate for the material property of the second volume; and (g) initiating blasting of the second volume based on the blasting plan of the second volume determined in (f)” by using planning capability of the methods of Durrante-Whyte as part of the planning capability disclosed by Nieto (e.g. see [0037]-[0038], [0041], and [0070]) since it allows for “better integration of old and new resources within the existing mine exploitation procedures, as well as enhancing the use of new resources and tools that are emerging due to advances in technology” (Durrante-Whyte:[0005]) including “new technologies [which] are autonomous drills, which are used to bore holes into hard materials, and which do not require an operator to handle the drill during the drilling task.”
And Cuba teaches wherein the updated estimate for the material property of the second volume is based on neither excavation data nor blasting data obtained from the first volume (P2:§2.4:¶1: “The sources of the new information are infill campaigns and blast‐hole data.”; P3:§3:¶1: “At the beginning of each period:  Build a block model using all available information.  Design a long term mine plan based on the block model. During each period:  Execute the mine plan for the current period. At the end of each period:  Assemble the information from the mined region in the form of blast‐hole data.  Gather the infill drilling information.”; and P9:fig 3 showing the blocks 2 and 3 being planned from only the blast-hole and infill data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nieto in view of the teachings of Cuba to include “wherein the updated estimate for the material property of the second volume is based on neither excavation data nor blasting data obtained from the first volume” by using Cuba’s deposit assessment technique in place of Nieto’s since “The planning process in the proposed paradigm has aspects of the three essential steps of learning. 1) Remembering: assemble previous information and collect new information for upgrading the model, 2) adapting: the planning process is adjusted according to the changes in the block model, and 3) generalizing: the updated mine plan is the best decision that can be made in the current state of the information to mine the following periods (Marsland, 2009). … The proposed paradigm evaluates recoverable reserves and provides a measure of uncertainty in the NPV of the project. The proposed paradigm provides a more realistic approach to evaluate alternative long term plans.” (Cuba:P3:§2.5:¶¶3-4), i.e. it extends the updating to not only eliminate the need for the excavation data when unavailable or not desired, but also allows for a measure of uncertainty which is reduced as information is added.
	

Regarding claim 2, Nieto discloses the method of claim 1 (in combination), wherein the measurement is point data (“hyperspectral” found at [0009]-]0011], [0024]-[0025], [0057], [0081] and generally throughout the disclosure. EN: see instant specification p13:ll32-34) or a line average (“drill cuttings” found at [0015], [0058], [0081] EN: see instant specification p11:ll32-34).

Regarding claim 5, Nieto discloses the method of claim 1 (in combination), wherein the material property is a material concentration (“ore grade” found at [0036]-[0037], [0057]-[0058], [0069]-[0070]).

Regarding claim 6, Nieto discloses the method of claim 1 (in combination) further comprising generating a display of the second volume ([0070]: “A visual display unit 120 is also provided for graphically displaying the terrain map to a user.”), such that a visual appearance of the second volume is based on the updated estimate for the material property (as previously shown the terrain map is updated).

Regarding claim 7, Nieto discloses the method of claim 6 (in combination), wherein the display comprises a visual representation (as for claim 6) of at least part of a mine pit including multiple volumes (as shown in claim 1, the mine pit has multiple volumes).

Regarding claim 8, Nieto discloses the method of claim 1 (in combination), wherein the second volume has a first number of dimensions ([0061]: “a three dimensional geological map/model” EN: as indicated by “second volume” and being part of a 3D model, the second volume has three dimensions) and the measurement has a second number of dimensions being less than the first number of dimensions (as shown for claim 2 there is hyperspectral images (0 dimensions as points or two dimensions as pixels) and cuttings (0 dimensions as a line average)).

Regarding claim 9, Nieto discloses a non-transitory computer readable medium, including computer-executable instructions stored thereon, that when executed causes the computer to perform ([0039]: “In a further aspect the present invention provides a computer readable medium providing the computer program code”) the method of claim 1 (in combination).

Regarding claim 10, Nieto discloses a computer system (Fig 1:item 20 and [0057]: e.g. “The processing station 20 is in the form of a remotely located computing system coupled to a receiver 22.”; [0032]: “The processing station may be provided with a processor for fusing the geometric and geological information data from the scanning module into a geological map.”) for updating an estimate for a material property of a volume (as for claim 1), the computer system comprising:
a data port to receive ([0085]: “For example, communication may be made over any wireless or wired network including radio networks, infra-red networks, local area networks and the like.”), a measurement of a material property of a first volume while drilling, based on information from a planning tool (in combination as for claim 1), one or more blastholes using a blasthole drill and prior to blasting or excavating the first volume (in combination as for claim 1), wherein the information comprises a blasting plan for the first volume of material (in combination as for claim 1) and wherein the measurement including pre-basting data consisting essentially of a drill hole assay of the one or more blastholes in the first volume (in combination as for claim 1) and/or the drillhole data corresponding to the first volume comprising:
(in combination as for claim 1), and
a drill penetration rate obtained from the blasthole drill while drilling the one or more blastholes (in combination as for claim 1);
a processor:
to determine, based on the pre-blasting data and a current estimate of the material property of a second volume of material below the first volume of material from the planning tool (in combination as for claim 1), updated values for one or more model parameters on which the current estimate for the material property of the second volume is based, wherein the pre-blasting data is obtained prior to blasting and excavating of the first volume and consists essentially of the measurement obtained by the data port (as for claim 1); and
to determine, based on the updated values for the one or more model parameters and the pre-blasting data obtained by the data port before blasting of the first volume, an updated estimate for the material property of the second volume; (as for claim 1), wherein the updated estimated for the material property of the second volume is based on neither excavation data nor blasting data obtained from the first volume (in combination as for claim 1); and
a network interface communicating, to the planning tool, the updated estimate for the material property of the second volume to determine a blasting plan of the second volume from the updated estimate for the material property of the second volume (in combination as for claim 1), and a signal to initiate blasting of the second volume based on the blasting plan of the second volume (in combination as for claim 1).

Regarding claim 33, Nieto discloses the method of claim 1 (in combination).
Nieto does not explicitly disclose wherein the drillhole assay comprises one or more regions.
However, Zhou teaches wherein the drillhole assay comprises one or more regions (p3:ll7-8: “collecting measurements while drilling to obtain an array of data samples indicative of rock hardness at various drilling depths in the drill hole locations” and ll17-19; p12:ll1-5; p15:ll3-4; p23:ll7-9; p24:ll24-25 and fig 10B: “Figure 1 OB represents a horizontal slice at a depth of 3.5 meters. The differently 25 shaded areas represent variations in the adjusted penetration rate”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nieto to provide the limitation of “wherein the drillhole assay comprises one or more regions” in view of the teachings of Zhou since Nieto explicitly discloses ([0083]) the use of “data fusion techniques” including “periodic measurements from selected locations” ([0074]) for the processing and updating.

Regarding claim 34, Nieto discloses the method of claim 33  (in combination).
Nieto does not explicitly disclose wherein each region of the drillhole assay is associated with a drill penetration rate.
However, Zhou teaches wherein each region of the drillhole assay is associated with a drill penetration rate (p3:ll17-20: “Each data sample indicative of rock hardness at a given location may be calculated from a plurality of different measurements while drilling at the corresponding hole location and drill depth. Particular drilling measurements found useful for this 20 application include the drill penetration rate”).


Regarding claim 35, Nieto discloses the system of claim 10  (in combination), wherein the drillhole assay comprises one or more regions (in combination as for claim 33).

Regarding claim 36, Nieto discloses the system of claim 35  (in combination), wherein each region of the drillhole assay is associated with a drill penetration rate (in combination as for claim 34).

Regarding claim 37, Nieto discloses the method of claim 1  (in combination), wherein the updated estimate for the material property of the second volume is used to facilitate planning of drilling ([0095]: “in the mining embodiment described above the models may be used to determine the most appropriate drilling locations”; ) of the second volume ([0084]: “Processing of the data to extrapolate the geometry, mineralisation continuity and grade beneath the bench and laterally to update the resource model” and “benches” as previously cited).

Regarding claim 38, Nieto discloses a method of mining comprising:
(in combination as for claim 1), a blast hole within a first volume of material using a blasthole drill ([0004]: “is first drilled to form a pattern of "blast" holes”; [0015]: “The method may further comprise: drilling blast holes in the bench and blasting the bench using explosive placed in the blast holes”), wherein the information comprises a blasting plan for the first volume of material (in combination as for claim 1);
(b) obtaining, before blasting of the blastholes, a measurement of a material property of the first volume while drilling the blast holes in the first volume and prior to excavating the first volume of material, the measurement including a drillhole assay of the one or more blastholes in the first volume (in combination as for claim 1) and/or drillhole data comprising:
a location provided by a global positioning system (GPS) obtained from the blasthole drill while drilling the one or more blastholes, (in combination as for claim 1) and
a drill penetration rate of the blasthole drill associated with the drillhole assay (in combination as for claim 1);
(c) determining, via a computer, updated values for one or more model parameters on which an estimate of the material property for a second volume is based, the updated values being determined from a previous estimate of the material property of the second volume of material below the first volume of material received from the planning tool and pre-blasting data obtained prior to blasting of the first volume, the pre-blasting data obtained prior to blasting of the first volume (in combination as for claim 1), the pre-blasting data obtained prior to blasting of the first volume consisting essentially of the measurements obtained in (b) (as for claim 1);
(d) determining, via the computer and based on the updated values for the one or more model parameters and the previous estimate of the material property of the second volume, an (in combination as for claim 1); and
(e) initiate blasting of the blastholes drilled in the first volume (as for claim 1); and
(f) conducting a mining operation based on the updated estimate determined in (d) ([0070]: “An instructing module may also be provided for issuing an excavation instruction dependent, at least in part on ore grade assessments output from the processing module.”).

Claims 1-2, 5-10, 33, 35, and 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nieto (US 20090256412 A1) in view of Durrant-Whyte (US 20090240481 A1), and Cuba (CUBA, MIGUEL A., JEFF B. BOISVERT, AND CLAYTON V. DEUTSCH. "A New Approach to Forecast Long Term Recoverable Reserves: The Simulation Learning Model." Centre for Computational Geostatistics-Report Twelve (2010): 14 pages).

Regarding claims 1-2, 5-10, 33, 35, and 37-38, note that the limitations of “drillhole data comprising: a location provided by a global positioning system (GPS) obtained from the blasthole drill while drilling the one or more blastholes; and a drill penetration rate obtained from the blasthole drill while drilling the one or more blastholes” from independent claim 8 and the similar limitations of independent claim 10 are recited in the alternative. Note that “when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art” [see MPEP 2143.03] and “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.” [see MPEP 2143.03].
Accordingly, claims 1-2, 5-10, 33, 35, and 37-38 are rejected as being unpatentable over Nieto (US 20090256412 A1) in view of Durrant-Whyte (US 20090240481 A1), and Cuba (CUBA, MIGUEL A., JEFF B. BOISVERT, AND CLAYTON V. DEUTSCH. "A New Approach to Forecast Long Term Recoverable Reserves: The Simulation Learning Model." Centre for Computational Geostatistics-Report Twelve (2010): 14 pages) as previously shown [but absent the reliance on Zhou].

Response to Arguments
Claim Objections
Examiner: The objection is withdrawn in view of the amendment to the claims.

Claim Rejections -35 U.S.C. § 103
Applicant (P7:¶4-P8:¶2):
The Office Action admits on page 7 that Nieto fails to discuss at least "wherein the updated estimate for the material property of the second volume is based on neither excavation data nor blasting data obtained from the first volume." Instead, the Office Action relies upon cited portions of Cuba to allegedly discuss this feature. For example, the Office Action at page 11 alleges "Cuba teaches wherein the updated estimate for the material property of the second volume is based on neither excavation data nor blasting data obtained from the first volume" by listing:
P2:§2.4:ll: 'The sources of the new information are infill campaigns and blast-hole data.';
P3: §3: 11: 'At the beginning of each period: [] Build a block model using all available information. [] Design a long term mine plan based on the block model. During each 
Applicant respectfully submits that the Office Action's argument is flawed.
Cuba does not explicitly teach "wherein the updated estimate for the material property of the second volume is based on neither excavation data nor blasting data obtained from the first volume" as recited in claim 1. Nowhere does Cuba teach the skilled person not to utilize excavation and blasting data in calculations for lower benches.
Examiner’s response:
The examiner respectfully disagrees. In particular, “not to utilize excavation and blasting data in calculations for lower benches” (i.e. never using excavation and blasting data) is a more limited scope than the claimed “wherein the updated estimate for the material property of the second volume is based on neither excavation data nor blasting data obtained from the first volume” [emphasis added].
The examiner respectfully submits that, for example, fig 3 of the Cuba disclosure clearly indicates using only “initial exploratory” data, i.e. prior to blasting the block 1 estimating blocks 1-3 and using simulation of blast hole and infill drilling to predict over future period. As shown in the cited portion, when new infill data and blasthole data are obtained (the “sources of new information”) the models are updated using the actual data, see for example fig 4. So in the initial period the model for block 3 (below blocks 2 and 1) is using only the initial exploratory (no excavation or blasting data). Then the process is repeated for period 2 where the blasting and excavation data is available from block 1 (but not block 2 which will only have infill drilling based on neither excavation data nor blasting data obtained from the first volume” [emphasis added] where in Cuba’s first period the “first volume” may be either of blocks 1 or 2; and in the second period the “first volume” may be block 2. Further, one of ordinary skill would see this as an example trivially extended to any reasonable number of blocks.
In summary, the assertion “Cuba teach the skilled person not to utilize excavation and blasting data in calculations for lower benches” relies on a claim interpretation that is narrower in scope than a broadest reasonable interpretation in view of the claim language itself; and Cuba discloses the necessary order of data collection during mining to meet the claim limitation.

Applicant (P8:¶3):
Indeed, in Section 5, Cuba appears to favor using more data, where available, to improve the tool. For example, Cuba recites "the degree of the potential errors associated to the mine plans designed is inversely proportional to the availability of information, that is, as more information is collected from the deposit, the degree of errors is reduced". Cuba at p. 6. The suggestive power of the combination of Nieto and Cuba undoubtedly leads the skilled person toward using the methodology of Nieto that utilizes more data (such as post-blasting data). Therefore, even if the skilled person were to combine the two documents, the skilled person would not arrive at the claimed invention.
Examiner’s response:


Applicant (P8:¶4):
Additionally, one skilled in the art would recognize that the use of the deposit assessment technique discussed in Cuba in place of the technique in Nieto is not a simple substitution of one element for another to obtain a predictable result. There is no enabling disclosure in either Nieto or Cuba for how each respective deposit assessment technique is to be implemented in order to obtain updated estimates as per the requirements of the present claims. Indeed, in Cuba, the citation merely discusses a proposed technique that is not described in any technical detail at all. Cuba merely proposes using additional information (e.g., blasthole data) to obtain an improved estimate.
Examiner’s response:
The examiner respectfully disagrees. Please consider the following:
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 
"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement."
In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.
Where a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence. In re Morsa, 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013). [from MPEP 2121 I]
Since every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). [from MPEP 716.07]
[Centre for Computational Geostatistics] Annual Report”. Accordingly, each document, on its face, is reasonably presumed to be enabling.
Regarding the assertion of “no enabling disclosure … as per the requirements of the present claims”, the argument does not particularly point out the distinction between the claim language and the prior art as cited, so this amount to mere allegation. As shown in the rejection and as discussed herein above, the examiner respectfully disagrees.

Applicant (P8:¶¶5-6):
Furthermore, the Office Action does not provide any evidence to establish that a skilled person would have been able to perform a method or implement a system in accordance with the present claims and therefore enablement has not been established.
Thus, Applicant submits that the modifications of the prior art to meet the claimed invention are not within the ordinary skill of the art at the time the claimed invention was made in 2013 and thus there is no prima facie case of obviousness.
Examiner’s response:
As discussed above, the examiner respectfully disagrees as regards enablement. As regards “does not provide any evidence”, the evidence is shown in the rejection. The argument amounts to mere allegation that there is no evidence without addressing the evidence presented, e.g. how the claim language differs or how the reasoning is flawed. Accordingly, the argument is unpersuasive.


Conclusion
Claims 1-2, 5-10, and 33-38 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
FISHER, BRIAN S., AND SABINE SCHNITTGER. "Autonomous and remote operation technologies in the mining industry." BAeconomics Pty Ltd, February (2012).
Summary of state of the art in mining operations (including data collection) circa 2012. 59 pages

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147